Citation Nr: 0508157	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  96-18 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for chronic peripheral 
neuropathy including as secondary to Agent Orange (AO) 
exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) including as secondary to AO 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from June 1958 to June 
1962, and from November 1965 to February 1982.

This appeal to the Board of Veterans' Appeals (Board) 
previously arose from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The RO denied entitlement to service connection for 
peripheral neuropathy and COPD including as secondary to AO 
exposure.

In January 1997 the RO in Seattle granted entitlement to a 
100 percent evaluation for post-traumatic stress disorder 
effective August 8, 1994.

In September 1998 the Board initially remanded the claim to 
the RO for further development and adjudicative action.

Due to relocation of the veteran, jurisdiction of his claims 
has been assumed by the RO in San Diego, California.

In June 2003 the Board most recently remanded the claim to 
the RO for further development and adjudicative action.

In January 2004 the RO most recently affirmed the 
determinations previously entered.

In October 2004 the RO denied entitlement to service 
connection for diabetes mellitus including as secondary to AO 
exposure.  To date there has been no notice of disagreement 
with this determination.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Chronic peripheral neuropathy was not shown in active 
service or for many years thereafter; nor was it shown 
disabling to a compensable degree during the first post 
service year.

2.  Acute or subacute peripheral neuropathy was not shown in 
active service, and has never been diagnosed post service.

3.  COPD was not shown in active service or for many years 
thereafter; nor was bronchiectasis shown disabling to a 
compensable degree during the first post service year.

4.  The competent and probative medical evidence of record 
establishes that chronic peripheral neuropathy and COPD have 
not been linked to active service on any basis, including AO 
exposure.


CONCLUSIONS OF LAW

1.  Chronic peripheral neuropathy was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service including as secondary to AO 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307(a)(6)(d), 3.309(e) (2004).

2.  COPD was not incurred in or aggravated by active service, 
nor may it or bronchiectasis be presumed to have been 
incurred in service including as secondary to AO exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(6)(d), 
3.309(e).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are negative for any evidence or 
finding of chronic peripheral neuropathy, acute or subacute 
peripheral neuropathy, or COPD.

The veteran's records of service (DD-214s) show that he 
served in the Republic of Vietnam, and his decorations 
include a Combat Action Ribbon, Bronze Star w/Combat "V", 
Vietnam Cross of Gallantry-Bronze Star, and Vietnam Service 
Medal with three Bronze Stars.

VA afforded the veteran general medical examination in May 
1989.  The examination report is negative for any evidence or 
finding of COPD.  There was a pertinent diagnosis of 
alcoholism and drug abuse with questionable neuropathy.

VA outpatient treatment reports dated during the 1990s 
include references to peripheral neuropathy.

A March 1995 letter from a VA environmental physician to the 
veteran shows that his AO registry examination concluded in 
pertinent diagnoses of peripheral neuropathy possibly 
secondary to AO, and mild COPD.

The veteran filed a claim of entitlement to service 
connection for peripheral neuropathy and COPD in August 1995.

VA conducted a peripheral nerves examination of the veteran 
in October 1999.  The examiner recorded that he had reviewed 
the claims file.  The veteran reported that he developed 
symptoms with both hands and numbness in 1989 when he was 
working as an electrician after being discharged from 
service.  An electromyogram performed in 1989 was inclusive.  
He related having served in Vietnam and having been exposed 
to AO during a nine year period.

The veteran complained of numbness of hands mostly at night.  
He stated that his legs also occasionally bothered him, but 
not very much, and they became numb as well.  He also 
complained of aching in his legs.  There were no records and 
no current treatment.  He complained of paresthesias in both 
hands, but no dysthesias or other sensory abnormalities.  He 
was not currently working.  When working as an electrician he 
was dropping things out of his hands and not able to hold 
them well.  

The examination concluded in pertinent diagnoses of bilateral 
carpal tunnel on the basis of electromyographic (EMG) study, 
bilateral ulnar neuropathy at the elbows on the basis of EMG 
study, and no evidence of lower extremity peripheral 
neuropathy on the basis of EMG study.

VA conducted a special respiratory examination of the veteran 
in October 1999.  He admitted to being a smoker.  He smoked 
three quarters of a pack of cigarettes per day.  He started 
having lung problems in 1994.  He was told as the result of 
an AO evaluation he had COPD.  The examiner recorded it was 
his opinion that the veteran had emphysema with early COPD.  
The examiner noted that AO is known to cause cancers of the 
larynx, bronchus, trachea, and peripheral lungs.  He noted 
that the veteran has none of these disorders.  The examiner 
recorded the veteran had, probably, diseases due to his 
smoking over the years and poor physical condition, which was 
emphysema with a complication of COPD, and he did not think 
that there was any relation to his AO exposure.  Pulmonary 
function studies and a chest x-ray were conducted. The 
examination diagnosis was early emphysema with COPD.

On file are medical opinions dated in January 2000 from the 
VA physician who conducted the VA special peripheral nerves 
examination in October 1999.  He reported it was their 
opinion that the veteran's current neurological problems in 
the upper extremities, that being bilateral carpal tunnel and 
ulnar neuropathies at the elbow were not a part of a 
peripheral neuropathy as classified and included the AO 
exposures.  They based this opinion on the regulation that 
either acute or subacute peripheral neuropathy may be 
associated with exposure to certain herbicide agents.  The 
veteran's condition was not acute or subacute in nature.  It 
also did occur until he was out of service for more than one 
year.  Acute and subacute peripheral neuropathy had to have 
been manifested and resolved in order to satisfy the law.

The examiner noted that under the regulation the term acute 
and subacute peripheral neuropathy meant transient peripheral 
neuropathy that appeared within weeks or months of exposure 
to an herbicide agent and resolved within two years of date 
of onset.  The veteran's conditions had not resolved after 
more than two years of onset.  


They also occurred two years after he got out of service.  
Therefore, they would not be considered.  The examiner 
further noted that if there were evidence of peripheral 
neuropathy secondarily, exposure would involve upper and 
lower extremities and be more symmetric than it is in the 
veteran's case.  It was therefore his opinion that peripheral 
neuropathy as it exists currently is not related to AO 
exposure.  The examiner added it was his opinion that there 
was no connection between the veteran's carpal tunnel and 
ulnar neuropathy to AO exposure.

Associated with the claims file more recently were VA 
outpatient treatment reports submitted in connection with the 
veteran's claim of service connection for diabetes mellitus.  
They include references to AO exposure and are noninformative 
as to the disabilities at issue.


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If not shown during service, service connection may be 
granted for presumptive disease such as organic disease of 
the nervous system or bronchiectasis if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.



Special Agent Orange

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).

VA General Counsel has stated that service in a deep-water 
vessel in waters offshore the Republic of Vietnam does not 
constitute service "in the Republic of Vietnam."  See 
VAOPGCPREC 27-97.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, type II 
diabetes mellitus, porphyria cutanea tarda, chronic 
lymphocytic leukemia, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue 
sarcoma" includes epithelioid sarcoma.  38 C.F.R. § 
3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within thirty years, after the last date 
on which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (CAFC) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a lay person.  
38 C.F.R § 3.159(a)(1).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.  See 38 C.F.R § 3.159(a)(2).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519


Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the August 1995 rating decision, the 
March 1996 Statement of the Case (SOC), January 1997 rating 
decision, February 1997, November 2002, and January 2004 
Supplemental Statements of the Case (SSOCs) cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claims of entitlement to service connection 
for chronic peripheral neuropathy and COPD including as 
secondary to AO exposure.  The January 2004 SSOC set forth 
the text of the VCAA regulations and of critical revisions of 
the applicable rating criteria.  

In addition, in March and August 2003 the RO sent the veteran 
letters that explained the expanded VA notification and duty 
to assist obligations under the VCAA.  The letters advised 
him that private or VA medical records would be obtained if 
he provided the names and addresses of all sources of 
treatment and the approximate dates of treatment.  The 
letters explained that the RO would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letter served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
new law.  In April 2004 the veteran advised that he had no 
further arguments in connection with his claims, and 
submitted no further evidence for review.  

The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made before November 9, 2000, the 
date the VCAA was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  

In the present case, since the VCAA notification letter was 
not sent to the veteran before the AOJ adjudication that led 
to this appeal, its timing does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
before the transfer and certification of the case to the 
Board.  After the notice was provided, the veteran was given 
ample time in which to respond.  Thereafter, the case was 
readjudicated and a SSOC was provided to him.  As noted 
above, the veteran advised that he had no further arguments, 
and submitted no additional evidence.  He has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
at the present time does not result in prejudice to the 
veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran has been afforded numerous opportunities to 
submit additional evidence.  In this case, although the 
VCAA notice letters that were provided to the appellant 
do not contain the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to the 
claims.  

As noted above, the RO's March and August 2003 letters 
discussed the evidence requirements that apply to the claims 
at issue, and advised him of the importance of submitting 
evidence to satisfy these requirements.  

The instructions regarding the need to submit the specified 
evidence is the substantial equivalent of an explicit request 
that he submit any evidence that he had in his possession.  
As noted above, it is also relevant that the veteran did not 
submit additional evidence.  The Board finds that in the 
context of the entire record the content requirements of a 
VCAA notice have been satisfied and that any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  The veteran has undergone VA examinations to 
provide information regarding the nature of the disorders at 
issue and their etiology, and to obtain the requisite medical 
opinions.  The record does not identify any additional 
Government or private records which have not been obtained or 
for which reasonable procurements efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claims may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


General Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for general service connection.  To 
establish entitlement to general service connection, there 
must be (1) competent evidence of a current disability (a 
medical diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
(2) incurrence or aggravation of a disease or injury in 
service (lay or medical evidence) Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
the disabilities at issue claimed as chronic peripheral 
neuropathy and COPD.  He does not satisfy the other two 
requirements for prevailing on a claim for general service 
connection.  

In this regard, the service medical records are negative for 
either disability at issue, neither of which was shown until 
a number of years after service.  Neither chronic peripheral 
neuropathy nor bronchiectasis, subject to presumptive service 
connection, were shown disabling to a compensable degree 
during the first post service year.  There is no competent 
medical opinion linking chronic peripheral neuropathy and 
COPD to service on any basis.


Service Connection on the basis of AO Exposure

The veteran's claim of entitlement to compensation benefits 
is predicated upon his exposure to AO.  He served in Vietnam 
and is therefore presumed to have been exposed to AO in 
service.  Neither chronic peripheral neuropathy nor COPD are 
recognized by VA as disorders for which presumptive service 
connection may be granted on the basis of AO exposure.  The 
veteran, on the basis of the competent medical evidence of 
record, does not and never did have acute or subacute 
peripheral neuropathy which is recognized for the purpose of 
service connection on the basis of AO exposure.

Moreover, the competent and probative VA medical opinions of 
record specifically discount any relationship between the 
veteran's chronic peripheral neuropathy and COPD and his 
active service to include on the basis of AO exposure.

The veteran is a lay person who has expressed an opinion 
relating his chronic peripheral neuropathy and COPD to 
service.  He is not competent to address causation or 
etiology of his heart disease.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinions of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Simply put, in view of the evidentiary record and with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for chronic peripheral 
neuropathy and COPD including as secondary to AO exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307(a)(6)(d), 3.309(e) (2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for chronic peripheral 
neuropathy and COPD including as secondary to AO exposure.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for chronic peripheral 
neuropathy including as secondary to AO exposure is denied.

Entitlement to service connection for COPD including as 
secondary to AO exposure is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


